DETAILED ACTION
This action is in response to the original filing on 07/01/2020.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are 6, 7, 12-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claims 6, 7, 13, 14, and 20, claims 6, 7, 13, 14, and 20 include alternative limitations that recite “selected from a group comprising.”  Such limitations are indefinite because it is unclear what other alternatives are intended to be encompassed by the claimed groups (see MPEP 2173.05(h) A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.

Regarding claim 6, claim 6 recites “wherein the one or more learning styles include a learning style selected from a group comprising visual, aural, kinetic, social, solitary, and logical. one or more features include.”  It is unclear as to which limitation “one or more features include” is intended to refer.  For the purposes of examination, this limitation is interpreted as:
wherein the one or more learning styles include a learning style selected from a group comprising visual, aural, kinetic, social, solitary, and logical
Regarding claim 13, claim 13 contains substantially similar limitations to those found in claim 6.  Consequently, claim 13 is rejected for the same reasons.

Regarding claim 12, claim 12 recites “The computer program product of claim 12.”  It is unclear how claim 12 depends on itself.  For the purposes of examination, this limitation is interpreted as:
The computer program product of claim 8

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkon (US 20170337838 A1, published 11/23/2017).

Regarding claim 15, Elkon teaches the claim comprising:
A computer system for upskill management, the system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising (Elkon Figs. 1-62; [0202], an exemplary method 3900 for providing targeted training content (i.e., job-related training content specific to a user's learning style preference) is shown in FIG. 39; [0094], the terms “education” and “educational” refer broadly to any type of skill set, knowledge level, or other type of attribute which can be learned, assimilated, or comprehended; [0101], the terms “preferred learning style(s)” and “learning style preference(s)” refer to any type of categorization for which an individual, multiple individual, or groups of individuals are adept at, or predisposed for, or adapted to based on their environment or lifestyle acquiring knowledge and/or skill; [0110], FIG. 2 depicts one exemplary embodiment of an assessment server 102 for use in learning style preference assessment; the server 102 generally comprises a network interface 202, a processing apparatus 204, a database network interface 206, and a storage device 208; [0183], system 3500 for provision of learning style preference assessment; the system includes an assessment server 3502; [0185], FIG. 36 depicts one exemplary embodiment of an assessment server 3502 for use in learning style preference assessment; the server 3502 generally comprises a network interface 3602, a processing apparatus 3604, a database network interface 3606, and a storage device 3608; a learning style preference assessment application 3614, targeted training content application 3616, management application 3618, and hiring assessment application 3620; see also [0091-0092], [0098], [0102]):
collecting data relating to a user experiencing content; extracting one or more features from the data (Elkon Figs. 1-62; [0112], the assessment application 214 enables testing of an individual to determine a preferred learning style; a series of questions and/or tasks having two or more selectable and/or fill-in answers is provided to the individual; each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); based on the selections and/or responses received from the individual, the assessment application 214 determines a preferred learning style for the individual; one or more of the questions/tasks for learning style assessment may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; [0187], the learning style preference assessment application 3614 enables testing of an individual to determine a preferred learning style; a series of questions and/or tasks having two or more selectable and/or fill-in answers is provided to the individual; multi-sensory assessment is performed via the inclusion of visual (i.e., displayed information), touch (e.g., via the use of touch pads, etc.) and/or auditory cues (e.g., music, etc.) provided by way of the computing device; the series of questions and/or tasks can take the form of pictures and/or video having two or more selectable responses for the provided pictures and/or video; the learning style assessment application may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; [0195], each of the questions and/or tasks is configured to test for one or more aspects or attributes of a preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); [0199], upon completion of answering each question, the results associated with each task (i.e., Tasks 1A-6B) are transmitted to the assessment server 3502);
applying a model to the one or more features (Elkon Figs. 1-62; [0107], an analysis algorithm specifically configured to determine and calculate the learning style areas of strength (as well as weakness) in an individual based on, inter alia, selections, answers, and/or responses received from the individual during assessment; [0187], each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); [0191], based on the selections and/or responses received from the individual, the hiring assessment application 3620 calculates a hiring assessment score and/or result for the individual using a hiring assessment analysis algorithm; [0199], upon completion of answering each question, the results associated with each task (i.e., Tasks 1A-6B) are transmitted to the assessment server 3502 where the learning style preference for the user is calculated (such as, e.g., the via learning style preference assessment application 3614 and/or via the analysis algorithm configured to determine and calculate the learning style areas of strength and weakness); [0200], FIG. 44 shows an example Table 4400 including the various possible learning style preference outcomes; examiner note: per the instant specification [0023], a model may be an algorithm modelling a correlation between one or more learning styles and one or more features); 
and identifying a learning style of the user based on the applied model (Elkon Figs. 1-62; [0113], results of the learning style preference assessment are then stored within the user's user profile; execution of the assessment application can be repeated over time in order to identify consistency, changes, and/or patterns in learning style preference for a given individual; [0187], based on the selections and/or responses received from the individual, the learning style preference assessment application 3614 determines a preferred learning style for the individual; the result of the learning style preference assessment is then stored within that user's user profile; the execution of the learning style preference assessment application can be repeated over time in order to identify consistency, changes, and/or patterns in learning style preference for a given individual; the learning style assessment application may be executed at regular intervals such as weekly, monthly, quarterly, bi-annually, annually, etc).

Regarding claims 1 and 8, claims 1 and 8 contain substantially similar limitations to those found in claim 15.  Consequently, claims 1 and 8 are rejected for the same reasons.

Regarding claim 2, Elkon teaches all the limitations of claim 1, further comprising:
identifying a topic of interest to the user; and providing the user materials related to the topic of interest and in accordance with the identifying learning style (Elkon Figs. 1-62; [0128], an exemplary method 600 for providing targeted educational content (i.e., educational content specific to a user's learning style preference) is shown in FIG. 6; the user may request educational content for a certain subject (e.g., mathematics, science, history, literature, etc.; [0129], at step 602, the assessment server 102 accesses a user profile stored in database 104 to obtain the learning style preference(s) associated with the user; at step 604, method 600 includes the searching and identification of educational content for content that is appropriate and/or designed for one or more specific learning style; [0135], the educational content may then be accessible to the user through a user portal; [0202], an exemplary method 3900 for providing targeted training content (i.e., job-related training content specific to a user's learning style preference) is shown in FIG. 39; the method 3900 is initiated in response to a request for training content from a user (such as the employee, employer or another third party (e.g., coach or mentor); [0203], at step 3902, the assessment server 3502 accesses a user profile stored in database 3504 to obtain the learning style preference associated with the user (e.g., a learning style preference or learning style preference code associated with a user ID); at step 3904, method 3900 includes searching and identification of training content for content that is appropriate and/or designed for one or more specific learning style; searching and identification of training content further includes a search for training content that has been assigned to the user by the business entity; [0204], searches training content in multiple formats for a variety of job-related subject matter (e.g., safety, equipment usage, company policies, procedural information, etc.); [0205], FIGS. 45 and 46 show two examples of targeted training content that may be searched and identified in step 3904; example of digital content 4500 for the topic of “Data Encryption Procedures”, which is tagged with a learning style preference indicator including the following learning style preferences: Linguistic, Visual, and/or Math/Logic; digital content 4500 is adapted for a user with a learning style preference including linguistic, visual, and/or math/logic attributes who optimally learns subject matter that is in a written format, that can be perceived with the eye, and/or that is presented in a logical manner; [0206], digital content 4600 for the topic of “Data Encryption Procedures”, which is tagged with a learning style preference indicator including the following learning style preferences: Auditory, Visual, and/or Math/Logic; digital content 4600 is adapted for a user with a learning style preference including auditory, visual, and/or math/logic attributes who optimally learns subject matter that is in an audio format, that can be perceived with the ear, and/or that is presented in a logical manner; [0208], the training content may then be accessible to the user through a user portal);  

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Regarding claim 3, Elkon teaches all the limitations of claim 2, further comprising:
identifying one or more proficiencies required by one or more user opportunities; identifying one or more proficiencies of the user; and comparing the one or more proficiencies of the user to the one or more proficiencies required by the one or more opportunities (Elkon Figs. 1-62; [0191], hiring assessment application 3620 is shown and discussed with reference to FIGS. 40A-40B and 41; [0209], system 3500 may additionally enable application of an individual (e.g., a new hire candidate, a current employee, etc.) to a business; an exemplary method 4000 for hiring assessment is shown in FIGS. 40A and 40B; [0210], after creating a profile for the business (i.e., an entity profile), one or more career opportunities may be added, associated, and/or stored with the entity profile; [0211-0212], desirable skills, knowledge, core values, or traits may be associated with the opportunity; [0214], at step 4016, a hiring assessment test is generated for each career opportunity based on the previously identified executive functioning, knowledge-based skills, and/or core values; [0215], the assessment server 3502 will generate a hiring assessment test specific to both of the received career opportunity and the learning style preference of a requesting individual; [0216], enabling an individual to search the career opportunities and receive a request for hiring assessment associated with one of the career opportunities at steps 4018 and 4020; the assessment server 3502 automatically searches and matches career opportunities after the individual has completed assessment of executive functioning skills, knowledge-based skills, core values, and/or interests; a list of career opportunities that match the individual's skills, values, and/or interests is displayed; [0217], the hiring assessment questions and/or tasks are displayed to the user (e.g., the employee or new hire candidate) (step 4022), and the user's selections and/or answers are received and transmitted to the assessment server 3502; [0218], at step 4026, a hiring assessment score is calculated from received selections and/or answers; the score may be calculated as an overall percentage of the hiring assessment test and/or another form of overall score; the score may be reported as individual percentages and/or “achieved” and “needs improvement” skills from executive functioning and knowledge-based skills identified in step 4006; [0221], the received applications can be limited to those that match specific criteria and/or have a hiring assessment score that is above a pre-determined threshold)

Regarding claims 10 and 17, claims 10 and 17 contain substantially similar limitations to those found in claim 3.  Consequently, claims 10 and 17 are rejected for the same reasons.

Regarding claim 4, Elkon teaches all the limitations of claim 1, further comprising:
wherein the model correlates a learning style with the one or more features (Elkon Figs. 1-62; [0107], an analysis algorithm specifically configured to determine and calculate the learning style areas of strength (as well as weakness) in an individual based on, inter alia, selections, answers, and/or responses received from the individual during assessment; [0112], each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style; one or more of the questions/tasks for learning style assessment may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; [0187], the learning style assessment application may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); [0200], FIG. 44 shows an example Table 4400 including the various possible learning style preference outcomes)

Regarding claims 11 and 18, claims 11 and 18 contain substantially similar limitations to those found in claim 4.  Consequently, claims 11 and 18 are rejected for the same reasons.

Regarding claim 6, Elkon teaches all the limitations of claim 1, further comprising:
wherein the one or more learning styles include a learning style selected from a group comprising visual, aural, kinetic, social, solitary, and logical. one or more features include (Elkon Figs. 1-62; [0112], the assessment application 214 enables testing of an individual to determine a preferred learning style; a series of questions and/or tasks having two or more selectable and/or fill-in answers is provided to the individual; each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); based on the selections and/or responses received from the individual, the assessment application 214 determines a preferred learning style for the individual; one or more of the questions/tasks for learning style assessment may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; [0187], each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); [0200], FIG. 44 shows an example Table 4400 including the various possible learning style preference outcomes; [0205], a learning style preference indicator including the following learning style preferences: Linguistic, Visual, and/or Math/Logic; digital content 4500 is adapted for a user with a learning style preference including linguistic, visual, and/or math/logic attributes who optimally learns subject matter that is in a written format, that can be perceived with the eye, and/or that is presented in a logical manner; [0206], the following learning style preferences: Auditory, Visual, and/or Math/Logic; digital content 4600 is adapted for a user with a learning style preference including auditory, visual, and/or math/logic attributes who optimally learns subject matter that is in an audio format, that can be perceived with the ear, and/or that is presented in a logical manner; claim 2, the calculated single sensory and/or multi-sensory learning style preferences comprise one or more of: naturalistic, logical, auditory, non-auditory, linguistic, non-linguistic, visual, non-visual, tactile, or non-tactile)

Regarding claims 13 and 20, claims 13 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 13 and 20 are rejected for the same reasons.

Regarding claim 7, Elkon teaches all the limitations of claim 1, further comprising:
wherein the data is selected from a group comprising audio, video, movement, biometric, and network; and wherein the features are selected from a group comprising user interactivity level, user outgoingness/quietness, a level of user hands on activity, user personality, content type, and content interaction (Elkon Figs. 1-62; [0112], the assessment application 214 enables testing of an individual to determine a preferred learning style; a series of questions and/or tasks having two or more selectable and/or fill-in answers is provided to the individual; each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); based on the selections and/or responses received from the individual, the assessment application 214 determines a preferred learning style for the individual; one or more of the questions/tasks for learning style assessment may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; [0187], the learning style preference assessment application 3614 enables testing of an individual to determine a preferred learning style; a series of questions and/or tasks having two or more selectable and/or fill-in answers is provided to the individual; multi-sensory assessment is performed via the inclusion of visual (i.e., displayed information), touch (e.g., via the use of touch pads, etc.) and/or auditory cues (e.g., music, etc.) provided by way of the computing device; the series of questions and/or tasks can take the form of pictures and/or video having two or more selectable responses for the provided pictures and/or video; the learning style assessment application may record and analyze “eye tracking” of the test subject in determining/calculating an outcome; in examples which record and assess eye tracking, the user computing device is in data communication with an eye tracking device such as e.g., an eye wear article or a detection device (e.g., video camera) directed towards the test subject's eyes; each of the questions and/or tasks may be configured to test for various aspects of a given user's preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); [0195], each of the questions and/or tasks is configured to test for one or more aspects or attributes of a preferred learning style such as learning modalities (e.g., physical/kinesthetic, non-physical/kinesthetic, auditory/aural, non-auditory/aural, naturalistic/science, non-naturalistic/science, math/logic, non-math/logic, visual/spatial, non-visual/spatial, reading/writing, non-reading/writing, etc.), social interactions (e.g., group-oriented, self-oriented, etc.), and/or methods of expression (e.g., verbal/linguistic, non-verbal/linguistic, etc.); [0200], FIG. 44 shows an example Table 4400 including the various possible learning style preference outcomes; [0205], a learning style preference indicator including the following learning style preferences: Linguistic, Visual, and/or Math/Logic; digital content 4500 is adapted for a user with a learning style preference including linguistic, visual, and/or math/logic attributes who optimally learns subject matter that is in a written format, that can be perceived with the eye, and/or that is presented in a logical manner; [0206], the following learning style preferences: Auditory, Visual, and/or Math/Logic; digital content 4600 is adapted for a user with a learning style preference including auditory, visual, and/or math/logic attributes who optimally learns subject matter that is in an audio format, that can be perceived with the ear, and/or that is presented in a logical manner; claim 2, the calculated single sensory and/or multi-sensory learning style preferences comprise one or more of: naturalistic, logical, auditory, non-auditory, linguistic, non-linguistic, visual, non-visual, tactile, or non-tactile)

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claim 7 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elkin in view of George et al. (US 20190335006 A1, published 10/31/2019), hereinafter George.

Regarding claim 5, Elkon teaches all the limitations of claim 4.  However, Elkon fails to expressly disclose wherein the model is trained via supervised machine learning.  In the same field of endeavor, George teaches:
wherein the model is trained via supervised machine learning (George Figs. 1-8; [0017], various machine-learning techniques are used to establish a behavioral class of each individual user based on user interactions with a first set (e.g., a diagnostic set) of interactive content items during the session; the machine-learning techniques can associate certain types of baseline interactions with certain behavior classes representing a particular set of user characteristics (e.g., preferences, personality, learning style, etc.); [0018], the user classification model could be a machine-learning model trained to classify an input vector of user interactions as a particular behavioral class (e.g., a learning style); [0019], the content customization module selects, from a second set of interactive content items, a subsequent interactive content item corresponding to the determined behavioral class of the user; [0023], the term “user behavior class” is used to refer to a group of characteristics; the characteristics include learning style; [0029], interactive computing platform 105 also includes a user classification module 130; user classification module 130 determines user behavior class or user characteristics (e.g., preferences, personality, learning style, hobby, etc.) using some machine learning techniques based on user interactions with some diagnostic content items; [0032], various machine learning techniques can be used to generate rules, trainable models, or neural networks used in different modules, such as user classification module 130; [0035], at block 210, user classification module 130 or other suitable module determines user characteristics, the user behavior class, or both; [0036], the system might learn that a user is a visual learner, learns materials better with several repetitions, needs more examples and frequent breaks; [0042], permanent or static characteristics of the user include the learning style of the user, such as whether the user is an audio learner or a visual learner; [0043], various artificial intelligence or machine learning techniques can be used to determine the user characteristics or to classify the user behavior; [0046], FIG. 3 illustrates an example of a multi-layer neural network 300 that can be used for user behavior classification; [0049], a feedforward neural network may include zero (referred to as a single layer perceptron) or one or more hidden layers (referred to as a multi-layer perceptron (MLP)); FIG. 3 shows the multi-layer perceptron; [0054], the calculation results (Y1 and Y2) are the outputs of the multi-layer perceptron; each node on output layer can correspond to a user characteristic or a user behavior class; [0055], a multi-layer perceptron can learn the relationship between the user responses to questions and the characteristics of the user; a multi-layer perceptron can learn using, for example, a backpropagation algorithm; backward propagation of errors (often referred to as BackProp) is one of several ways in which an artificial neural network can be trained; BackProp can be a supervised training scheme that learns from labeled training data and errors at the nodes by changing parameters of the neural network to reduce the errors) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the model is trained via supervised machine learning as suggested in George into Elkon.  Doing so would be desirable because structured interactive computing environments can be enhanced by, for example, modifying a user's experience (e.g., a learning experience) based on simple metrics, such as presenting certain features at different levels of difficulty based on a rate of progress through the sequence of interactive content (see George [0002]).  However, customization techniques present limitations with respect to structured interactive computing environments. For instance, current techniques are often limited to simple metrics (e.g., progress rate or error rate) that fail to account for user status and characteristics such as user capabilities, needs, personality, preferences, engagement level, current progress, etc. Therefore, the interactive computing systems cannot tailor the interactive content during a session to users with a suitable level of particularity, such as customizing interactive educational content in a manner that enhances user interaction and comprehension (see George [0003]). Embodiments of the present disclosure involve presenting interactive content dynamically tailored for each individual user during a session with an interactive computing environment to enhance user experience (see George [0004]). Because the content displayed at user devices and the manner of displaying the content are tailored for a particular user device based on the behavioral class and the current stage of the particular session, customized content can be presented to individual user devices in an optimized manner. In addition, techniques disclosed herein monitor the progress of the user and the engagement level of the user during the session, and present content that can increase the engagement level and accelerate the progress of the user. Furthermore, the user experience of other users in the same behavior class and having progress similar to the user at various stages of the session is also used to determine the next content item to be displayed to a user, appropriate content can be presented to the user more quickly without going through several rounds of trial-and-error processes. Therefore, compared with existing interactive content systems, the interactive content system disclosed herein can greatly enhance the user experience, such as help the user to comprehend the interactive content at a much faster rate (see George [0020]).  Additionally, a supervised training scheme can learn from labeled training data and errors at the nodes to reduce the errors (see George [0055]).

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bruckner (US 20190147760 A1) see Figs. 1-5 and [0019-0037].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143